internal_revenue_service p o box cincinnati oh release number release date date date legend b name c year x amount y dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number vil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of sec_4945 of the internal_revenue_code the code as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you have been operating a scholarship program you were established several years ago as a public charity with the sole purpose of providing higher education scholarships to exceptional young men and women in b who exhibit academic excellence special talents community involvement and financial need in c you received a large bequest and you subsequently became a private_operating_foundation letter catalog number 58263t under your program you will award x scholarships for y dollars to b area high school students who demonstrate strong commitments to their communities as well as strength of character recipients must use scholarships for tuition and fees at an educational_institution of higher learning described in sec_170 of the code scholarship funds may not be used for any non-qualified scholarship purpose including the limitations provided for in sec_117 of the code such as student housing or living_expenses these can be renewed for three additional years provided the recipients continue to meet the qualifications for the scholarship to be eligible for a scholarship applicants must graduate in the top ten percent of their high school class have obtained an sat score of at least or the act equivalent of such score show financial need show outstanding involvement in school activities submit your application found on your website by a specific due_date with all required supporting materials including transcripts the fafsa form with estimated family contribution and copies of act and or sat scores all application materials are reviewed and evaluated by the application review committee of your board_of trustees who will select recipients by using objective criteria these criteria may include financial need academic achievement work experience meritorious accomplishment other prizes_and_awards received other scholarships or grant funding received performance on standardized aptitude tests third- party recommendations and evidence as to the individual’s motivation character ability and potential made from recommendations or a personal interview if conducted furthermore the student’s financial need will generally be given great weight in the selection process the committee will also select those recipients who best demonstrate outstanding character ability leadership qualities and academic and extracurricular achievement upon awarding of the scholarship you will provide each recipient a letter explaining the terms of the scholarship furthermore before the initial payment of scholarship funds you will obtain a report from the high school or institution_of_higher_education confirming the recipient's graduation you reserve the right to pay all scholarship awards for study directly to the attending college university or other institution_of_higher_education or directly to the grantee the educational_institution must agree to use the funds received on behalf of the student to defray their tuition and related expenses you will only make payment only upon presentation of invoices if payment is made directly to the grantee proof of payment to the attending educational_institution must be provided to you by accepting the funds the recipient agrees that the disbursed funds are to be used only to pay tuition and fees to a higher educational_institution described in sec_501 of the code to renew the award the recipient must provide you a copy of their transcript showing a minimum gpa for each grading period furthermore awards may not be renewed if letter catalog number 58263t the recipient is placed on academic and or disciplinary probation or if they do not enroll full-time in a program of study for the semester or quarter in which the award is to be in effect in addition scholarships may be deferred for up to one year in extenuating circumstances provided the college or university also grants a deferral for the same time period recipients who want to defer their scholarship must contact you in writing explaining the reasons for the deferment and when they intend to enroll you may then request additional information or proof of extenuating circumstances and reserve the right to deny the request in which case the recipient would forfeit the scholarship you will obtain a copy of each recipient’s grade report from the college university or higher educational_institution concerning the courses taken and grades received for each academic period upon completion of a recipient's study at a college university or higher educational_institution a final grade report will also be obtained in all cases you reserve the right to request additional information in any scholarship report and to request independent verification of any facts submitted in such a report including conducting personal interviews or site visits with grantees and or their supervising faculty or mentor you will all retain all information used to evaluate the qualifications of potential grantees if you believe the scholarship funds have been used for an improper purpose or that the grantee has diverted funds for a purpose other than that for which the scholarship has been granted you will take all reasonable and appropriate steps to recover such funds from the grantee you will withhold further payments until you have been assured that scholarship funds have not been used for an improper purpose such assurances shall include written assurances from the recipient's supervising faculty or mentor that such future diversions of scholarship funds for an improper purpose will not occur as well as the recipient's agreement to the implementation of certain precautionary procedures to prevent any possible future diversions such as funding only on a reimbursement basis funding only invoices pre-approved by you and or funding directly to a higher educational_institution which commits in writing only to fund expenses for those purposes for which the scholarship or grant was awarded in no event will you award further scholarships to a grantee who has diverted prior scholarships to an improper purpose unless a written plan of restitution for those funds diverted is agreed to by the grantee basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations internal_revenue_code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of internal_revenue_code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t e e the grant is a scholarship or fellowship subject_to the provisions of internal_revenue_code sec_117 the grant is to be used for study at an educational_organization described in internal_revenue_code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary the effective date of this ruling is august we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely letter catalog number 58263t stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
